Exhibit 10.4

EXECUTIVE SEVERANCE BENEFITS AGREEMENT

FOR

EXECUTIVE VICE PRESIDENTS

AND

SENIOR VICE PRESIDENTS1

This EXECUTIVE SEVERANCE BENEFITS AGREEMENT (the “Agreement”) is entered into as
of the     day of             , 2013, and shall be effective as of the closing
date of and subject to the consummation of the Transaction (as defined below),
by and among                      (“Executive”), American Airlines, Inc., a
Delaware corporation (including any successor, “American”), and AMR Corporation,
a Delaware corporation (“AMR”).

WHEREAS, AMR, US Airways Group, Inc. (“US Airways”) and AMR Merger Sub, Inc.
(“Merger Sub”) have entered into an Agreement and Plan of Merger dated , 2013
(as amended, modified, supplemented or superseded, “Merger Agreement”) pursuant
to which US Airways will merge into and with American and AMR will be the parent
of the surviving entity (the “Transaction”), and the parent of American
(including any successor, “Parent” and together with American, the “Company”) is
expected to be or become a party to this Agreement;

WHEREAS, Executive is currently employed by the Company, and the Company wishes
to provide additional inducement for Executive to remain in the ongoing employ
of the Company in the event of the occurrence of the Transaction.

ARTICLE 1

DEFINED TERMS

For purposes of the Agreement, the following terms are defined as follows:

1.1 “Base Salary” means the greater of Executive’s (i) annual base salary
immediately preceding the Effective Date and (ii) annual base salary as in
effect during the last regularly scheduled payroll period immediately preceding
the effective date of Executive’s termination (x) by the Company for any reason
other than Misconduct or Disability, or (y) by Executive for Good Reason.

1.2 “Bankruptcy Code” means chapter 11 of title 11 of the United States Code, 11
U.S.C. Sections 101 et seq.

1.3 “Board” means the Board of Directors of Parent.

 

 

1  Note: Includes all Executive Vice Presidents and Senior Vice Presidents of
American, the Chief Restructuring Officer of American and the President of
American Eagle.



--------------------------------------------------------------------------------

1.4 “Code” means the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.

1.5 “Disability” means a physical or mental condition of Executive that, in the
good faith judgment of the Parent or American, based upon certification by a
licensed physician reasonably acceptable to Executive and the Company,
(i) prevents Executive from being able to perform the material services required
by his or her position with the Company and (ii) has continued for a period of
180 days during a 365 day period.

1.6 “Effective Date” means the closing date of the Transaction.

1.7 “409A Change in Control” means a “change in the ownership” of the Company, a
“change in effective control” of the Company, or a “change in the ownership of a
substantial portion of the assets” of the Company that satisfies the
requirements of Section 409A(a)(2)(A)(v) and the regulations with regard
thereto.

1.8 “Good Reason” means any of the following acts or failures to act, but in
each case only if it occurs during the period Executive is employed by a member
of the Company and only if it is not consented to by Executive: (i) a material
adverse alteration by the Company in Executive’s compensation, position,
function, duties or responsibilities; (ii) the relocation of Executive outside
the metropolitan area in which Executive is based; or (iii) the failure of the
Company to perform any material obligation owed to Executive; [or (iv) a
requirement to report to a person other than the Chief Executive Officer;]2
provided, however, that such alteration, relocation, or failure [or change in
reporting requirement]3 shall cease to be Good Reason ninety (90) days after the
initial occurrence of such alteration, relocation or failure unless prior to
such date Executive has given written notice of termination to the Company on
account of such alteration, relocation or failure within such ninety (90)-day
period and the Company has not remedied such alteration, relocation or failure
within thirty days (30) days of its receipt of such notice (the “Cure Period”).

1.9 “Misconduct” means one or more of the following:

(a) the willful and continued failure by Executive to perform his or her duties
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness) after written notice of such failure has been given
to Executive by any member of the Company and Executive has had a reasonable
period (but not more than fifteen (15) days) after receipt of such notice to
correct such failure;

(b) the unlawful or willful commission by Executive of any act that is dishonest
and demonstrably injurious to Parent or any direct or indirect subsidiary of
Parent (monetarily or otherwise) in any material respect;

 

 

2  Note: This clause shall be included only for an Executive reporting directly
to the CEO.

3  Note: This clause shall be included only for an Executive reporting directly
to the CEO.

 

2



--------------------------------------------------------------------------------

(c) the conviction of, or plea of guilty or nolo contendere to, a felony offense
by Executive;

(d) habitual drug or alcohol abuse that impairs Executive’s ability to perform
the essential duties of his position or the use of illegal drugs on the Parent’s
premises;

(e) embezzlement, fraud or any other illegal act against the Company or Parent
or any illegal act committed in connection with Executive’s performance of his
duties;

(f) any material breach by Executive of any material Company policy (other than
inadvertent actions taken in good faith), including without limitation the
Parent’s code of conduct and those policies regarding ethics, unlawful
harassment, workplace safety, or workplace discrimination;

(g) a material breach by Executive of this Agreement or any other agreements
between the Parent and Executive, but only if such breach shall continue
unremedied for more than fifteen (15) days after written notice thereof is given
to Executive by the Company.

1.10 “Proprietary Information” Proprietary Information means information that
meets the definition of “trade secret” under the laws of the State of New York,
as well as any scientific or technical information, design, process, procedure,
formula or improvement that is secret and of value, information that the Company
(or an affiliated company) takes reasonable efforts to protect from disclosure
and from which the Company (or an affiliated company) derives actual or
potential economic value due to its confidential nature, including, but not
limited to, technical or nontechnical data, formulas, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, lists of
actual or potential customers, price lists, business plans, customer and vendor
records, training and operations materials and memoranda, personnel records,
financial information relating to the business of the Company (or an affiliated
company), accounts, customers, vendors, employees and affairs of the Company (or
an affiliated company), and any information marked “confidential” by the Company
(or an affiliated company).

ARTICLE 2

BENEFITS

2.1 Benefits Upon Certain Terminations. If, (i) within twenty-four (24) months
following the Effective Date, Executive (x) is terminated by the Company for any
reason other than Misconduct or Disability or (y) terminates employment with the
Company for Good Reason or (ii) subject to Section 2.3 hereof, the Effective
Date occurs and Executive has been terminated by the Company for any reason
other than Misconduct or Disability prior to the Effective Date and Executive
can reasonably demonstrate that the termination was at the request of a third
party who was taking steps reasonably calculated to effect the Transaction (or
such termination otherwise occurs in contemplation of the consummation of the
Transaction), then Executive shall receive, in accordance with Section 4.1
below, the following benefits:

 

3



--------------------------------------------------------------------------------

(a) Payment of Accrued Obligations. Executive shall receive in the event of any
termination (i) all accrued but unpaid Base Salary through Executive’s
employment termination date, (ii) all unused vacation time accrued by Executive
as of such termination date, (iii) any unpaid or unreimbursed expenses, (iv) any
benefits provided under the Company’s employee benefit plans upon a termination
of employment, in accordance with the terms contained therein, and (v) unless
Executive is terminated by the Company for Misconduct, any unpaid bonus under
the Company’s annual cash incentive program in respect to any completed fiscal
year which has ended prior to the date of such termination, which amount shall
be paid at such time annual bonuses are paid to other executives of the Company,
but in no event later than March 15 of the calendar year following the year to
which the bonus relates.

(b) Base Salary. Executive shall receive a lump sum cash payment in an amount
equal to two times Executive’s Base Salary.

(c) Annual Bonus. Executive shall receive a lump sum cash payment in an amount
equal to the greater of either (i) (x) 200% of Executive’s target bonus under
the Company’s annual cash incentive program, if then in effect, for the year of
such termination, and (y) if such program is not then in effect and its
suspension or termination constituted a Good Reason basis for Executive’s
termination of employment, 200% of Executive’s target bonus under such program
immediately prior to its suspension or termination or (ii) Executive’s actual
bonus for the immediately preceding year.

(d) Long Term Incentive Plan. Executive shall receive a lump sum cash payment in
an amount equal to 200% of the target award that would be payable to a similarly
situated US Airways manager under the US Airways Group, Inc. Performance-Based
Award Program or any similar long-term incentive compensation program (the
“LTIP”) as in effect on Executive’s employment termination date; provided, that
if the LTIP is not in effect on Executive’s employment termination date and its
suspension or termination would have constituted a Good Reason basis for
Executive’s termination of employment (assuming for purposes of this
Section 2.1(d) that Executive was a participant in the LTIP immediately prior to
its suspension or termination), Executive shall receive a lump sum cash payment
in an amount equal to 200% of the target award most recently established for
such similarly situated US Airways manager under the LTIP.

(e) Continued Health Coverage Payment. Provided Executive is eligible to elect
COBRA continuation coverage under the Company’s group health plan upon his
termination, the Company shall pay to Executive a lump sum cash amount
equivalent to the cost of COBRA continuation coverage premiums for Executive and
his covered dependents for twenty-four (24) months following the effective date
of such termination, regardless of whether Executive and/or his covered
dependents actually elect COBRA continuation coverage.

(f) Vesting and Extended Exercisability of Stock Awards. All of Executive’s
outstanding stock appreciation rights, options and other equity awards (i) which
are Alignment Awards (as defined in the Merger Agreement) shall be fully vested
and (ii) which are not Alignment Awards shall vest on a pro rata basis based on
the number of days Executive served from the applicable vesting commencement
date through the termination date, as compared to the total number of days in
the vesting schedule applicable to the award; provided that any applicable
performance vesting targets have been achieved as of the termination date, in
each case, as of the effective date of such termination. Executive shall be
entitled to exercise his

 

4



--------------------------------------------------------------------------------

or her outstanding stock appreciation rights, stock options, and other similar
stock awards granted pursuant to the [Newco 2013 Incentive Award Plan]4 or any
successor plan, including for the avoidance of doubt Alignment Awards, to the
extent such awards are vested, until the earlier of (i) the expiration or other
termination (other than related to Executive’s termination of employment) of the
term of such awards as provided in the agreement under which such awards were
granted, and (ii) eighteen (18) months after Executive’s termination of
employment.

(g) Flight Privileges. Subject to Section 4.2 of this Agreement, Executive shall
receive the right to top priority, first class, positive space travel privileges
for business and pleasure for Executive and his eligible family members,
pursuant to the terms and conditions of the Company’s travel policy for officers
as amended from time to time. Travel privileges will be provided by American or
its successor and will continue for Executive’s lifetime. Executive’s right to
travel privileges shall be subject to all applicable taxes pursuant to the
Parent’s then existing tax policies, and Parent and American will not provide
any tax gross-up payments to Executive for taxes payable on such travels. The
amount of travel privileges used by Executive in one year will not affect the
amount of travel privileges Executive is entitled to use in any other year. The
right to travel privileges provided in this Agreement is not subject to
liquidation, cashout, or exchange for any other taxable or nontaxable benefit.

2.2 Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
received by Executive or by any retirement benefits received by Executive after
the date of Executive’s termination (i) by any member of the Company for any
reason other than Misconduct or Disability, or (ii) by Executive for Good
Reason.

2.3 Termination of Employment in Contemplation of the Effective Date. If
payments and benefits are being made to Executive pursuant to Section 2.1(ii),
then the following terms and conditions shall apply:

(a) Payments and benefits due upon the consummation of the Transaction shall be
offset by any amount(s) received prior thereto or due thereafter as a result of
Executive’s termination of employment prior to the Effective Date.

(b) In lieu of the benefits provided under Section 2.1(f), Executive shall
receive an amount equal to the intrinsic value of any stock award forfeited at
the time of Executive’s termination of employment (including, for the avoidance
of doubt, any Alignment Award and such other award(s) that would have been
granted at the Effective Date) that would have vested upon the consummation of
the Transaction had Executive remained employed through and including the
Effective Date (based on the value as of the Effective Date of any stock award)
other than exercisable grants and, as to exercisable grants, the difference
between such stock award’s exercise price and the value of the stock underlying
such award on the Effective Date; provided that such amounts shall be payable
upon the Effective Date if the Transaction is a 409A Change in Control and, if
the Transaction is not a 409A Change in Control, such amounts shall be paid,
subject to Section 4.1, in the calendar year following the calendar year in
which the termination occurs at the later of the Effective Date or January 15.

 

4  NTD: Insert name of plan once finalized.

 

5



--------------------------------------------------------------------------------

ARTICLE 3

LIMITATIONS AND CONDITIONS ON BENEFITS

3.1 Release Prior to Payment of Benefits. In order to be eligible to receive
benefits under this Agreement (other than the amounts due under (i), (ii) and
(iii) of Section 2.1(a)), Executive must execute a general waiver and release in
substantially the form attached hereto as Exhibit A, Exhibit B or Exhibit C, as
appropriate, within forty-five (45) days of such termination. The Company, in
its sole discretion, shall determine the form of the required release, which may
be incorporated into a termination agreement or other agreement with Executive,
and may modify the form of the required release to comply with applicable
federal or state law.

3.2 Parachute Payments. If the Company determines that any amounts payable under
this Agreement, either alone or together with other compensation, would be
subject to the excise tax imposed on “excess parachute payments” under
Section 4999 of the Code, the Company shall compute the amount that would be
payable to Executive if the total amounts that are payable to Executive by the
Company and are considered “parachute payments” for purposes of Code
Section 280G (“Parachute Payments”) were limited to the maximum amount that may
be paid to Executive under Code Sections 280G and 4999 without imposition of the
excise tax (this amount is referred to as the “Capped Amount”). The Company will
also compute the amount that would be payable under the Agreement without regard
to the Code Sections 280G and 4999 limit (this amount is referred to as the
“Uncapped Amount”). Notwithstanding anything in this Agreement to the contrary,
if the Uncapped Amount is less than 110% of the Capped Amount, then the total
benefits and other amounts that are considered Parachute Payments and are
payable to Executive under this Agreement will be reduced to the Capped Amount.
If the Capped Amount is to be paid, payments shall be reduced in the following
order: (i) any cash severance based on a multiple of Base Salary or Annual
Bonus, (ii) any other cash amounts payable to Executive, (iii) any benefits
valued as Parachute Payments, (iv) acceleration of vesting on any stock awards
for which the exercise price exceeds the then fair market value and
(v) acceleration of vesting of any equity not covered by section (iv) above,
unless Executive elects another method of reduction of written notice to the
Company prior to the Effective Date.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the Effective Date, or a nationally recognized accounting firm of
the Company’s choosing, shall perform the foregoing calculations. The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within fifteen (15) calendar days after the date on which
Executive’s right to the Payments is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. If the accounting firm determines that no Excise Tax is payable

 

6



--------------------------------------------------------------------------------

with respect to the Payments, it shall furnish the Company and Executive with an
opinion reasonably acceptable to Executive that no Excise Tax will be imposed
with respect to such Payments. Any good faith determinations of the accounting
firm made hereunder shall be final, binding and conclusive upon the Company and
Executive.

3.3 Certain Reductions and Offsets. The Company, in its sole discretion, shall
have the authority to reduce Executive’s severance benefits, other than
Executive’s right to the travel privileges under Section 2.1(g), in whole or in
part, by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to Executive by the Company that become payable in connection
with Executive’s termination of employment pursuant to (i) any applicable legal
requirement, including, without limitation, the Worker Adjustment and Retraining
Notification Act (the “WARN Act”), (ii) a written employment or severance
agreement with the Company, or (iii) any Company policy or practice providing
for Executive to remain on the payroll for a limited period of time after being
given notice of the termination of Executive’s employment. The benefits provided
under this Agreement are intended to satisfy, in whole or in part, any and all
statutory obligations that may arise out of Executive’s termination of
employment, and the Company shall so construe and enforce the terms of this
Agreement. The Company’s decision to apply such reductions to the severance
benefits of one Executive and the amount of such reductions shall in no way
obligate the Company to apply the same reductions in the same amounts to the
severance benefits of any other Executive, even if similarly situated. In the
Company’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being recharacterized as payments
pursuant to the Company’s statutory obligation.

3.4 Restrictive Covenants. In order to be eligible to receive benefits under
this Agreement, Executive must comply with the requirements set forth in this
Section 3.4. In the event Executive fails to satisfy these requirements, the
Company shall have no obligation to pay or to continue the benefits provided
under this Agreement.

(a) Return of Documents and Property. Promptly upon the date on which
Executive’s employment with the Company terminates, Executive shall return to
the Company all of the Company’s property (or the property of an affiliated
company) of any kind, including but not limited to, business plans, financial
records, computer hardware, computer software, documents, data, books,
memoranda, notes, sketches, audio-visual materials, correspondence, lists,
pricing information, customer and/or vendor lists or information, and all other
tangible property. Notwithstanding the foregoing, Executive shall be permitted
to retain Executive’s personal address book.

(b) Non-Solicitation of Employees. Executive agrees that for one (1) year after
his employment with the Company terminates, Executive will not, directly or
indirectly, solicit or attempt to recruit or hire, or hire or retain, any
employee of the Company (or an affiliated company) who were employed by the
Company (or an affiliated company) at any time during the last year of
Executive’s employment with the Company to provide services for any other person
or entity.

 

7



--------------------------------------------------------------------------------

(c) No Disparagement. Executive agrees that for five (5) years after his
employment with the Company terminates, Executive will not make any untrue or
disparaging statement or criticism, written or oral, nor take any action which
is adverse to the interests of the Company (or an affiliated company) or that
would cause the Company (or an affiliated company) or its current and former
officers, directors, or employees embarrassment or humiliation or otherwise
cause or contribute to such persons being held in disrepute by the public or the
Company’s customers or employees. From and after the date on which Executive’s
employment with the Company terminates, Executive shall refrain from discussing
the terms and conditions of the termination of his employment with any employee
or customer of the Company (or an affiliated company) or with any reporter,
media contacts or any form of public media, unless such communication is
previously approved by the General Counsel of the Company.

(d) Nondisclosure of Trade Secrets and Proprietary Information. Except to the
extent reasonably necessary for Executive to perform his duties for the Company,
Executive shall not, directly or indirectly, furnish or disclose to any person,
or use in any way, any trade secrets of the Company (or an affiliated company),
for so long as such trade secrets remain “trade secrets” under applicable state
law. Except to the extent reasonably necessary for Executive to perform his
duties for the Company, Executive shall not, during his employment with the
Company or following the date on which Executive’s employment with the Company
terminates, directly or indirectly, furnish or disclose to any person, or use in
any way, for personal benefit or the benefit of others, any Proprietary
Information of the Company (or an affiliated company).

3.5 Termination on Account of Death. In no event shall a termination on account
of Executive’s death entitle Executive or any of his or her heirs or
beneficiaries to any benefits under this Agreement.

3.6 Forfeiture; Repayment. If Executive materially breaches Sections 3.4(a)-(d),
then Executive shall (i) forfeit any and all rights to any future payments or
benefits to be made or provided under this Agreement and (ii) reimburse the
Company for all payments made and the value of all benefits received by
Executive and Executive’s dependents (if any) up to and through the date of such
breach, with interest at the prime rate published by the Wall Street Journal on
the date the Company sends written demand for reimbursement, compounded
annually, from the date such payments or benefits were made until the date of
repayment.

3.7 Termination of Certain Other Benefits. All other benefits (such as qualified
retirement plan participation) shall terminate as of Executive’s termination
date.

3.8 Non-Duplication of Benefits. Executive is not eligible to receive benefits
under this Agreement more than one time.

3.9 Remedies. Executive recognizes that any breach of this Section 3 shall cause
irreparable injury to the Company or its affiliates, inadequately compensable in
monetary damages. Accordingly, in addition to any other legal or equitable
remedies that may be available to the Company, Executive agrees that the Company
or its affiliates shall be able to seek and obtain injunctive relief in the form
of a temporary restraining order, preliminary injunction, or permanent
injunction against Executive to enforce this Agreement. Any recovery of damages
by the Company and its affiliates shall be in addition to and not in lieu of the
injunctive and other relief and remedies to which the Company and its affiliates
are entitled under Sections 3.6, 3.7, 3.9 or otherwise.

 

8



--------------------------------------------------------------------------------

ARTICLE 4

TIME OF PAYMENT AND FORM OF BENEFIT

4.1 Code Section 409A and Time of Payments. (a) It is intended that the
provisions of this Agreement comply with Code Section 409A, and all provisions
of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A. If any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Executive to incur any additional tax or
interest under Code Section 409A, the Company shall, after consulting with
Executive, reform such provision to comply with Code Section 409A, provided that
the Company agrees to maintain, to the maximum extent practicable, the original
intent and economic benefit to Executive of the applicable provision without
violating the provisions of Code Section 409A. The Company shall timely amend
any separation payment plan or program in which Executive participates to bring
it in compliance with Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under Code
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Code
Section 409A) and, for purposes of any such provision of this Agreement,
references to a “termination” or “termination of employment” shall mean
separation from service. If Executive is deemed on the date of termination of
his or her employment to be a “specified employee,” within the meaning of that
term under Code Section 409A(a)(2)(B) and using the identification methodology
selected by the Company from time to time (or if none, the default methodology),
then with regard to any payment or the providing of any benefit made pursuant to
this Agreement considered “nonqualified deferred compensation” under Code
Section 409A, including without limitation the severance payments under Sections
2.1(b)-(e), and any other payment or the provision of any other benefit, in each
case, that is required to be delayed in compliance with Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six-month period measured from
the date of Executive’s separation from service or (ii) the date of Executive’s
death. On the first day of the seventh month following the date of Executive’s
separation from service or, if earlier, on the date of Executive’s death, all
payments delayed pursuant to this Section 4.1(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, with interest.
The rate of interest shall be the short term federal rate applicable under
Section 7872(f)(2)(A) of the Code for the month in which Executive’s termination
date occurs. Any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.

 

9



--------------------------------------------------------------------------------

(c) In the event Executive is deemed on the date of termination of his or her
employment not to be a “specified employee,” within the meaning of that term
under Code Section 409A(a)(2)(B) and using the identification methodology
selected by the Company from time to time (or if none, the default methodology),
then the severance payments under Sections 2.1(b)-(e) will be made as soon as is
practicable following the date Executive’s employment with the Company
terminates (the “Payment Date”), but in no event later than 60 days following
the Payment Date. As noted in Section 3.1, Executive must execute a general
waiver and release (the “Release”) to receive benefits under this Agreement
(other than the amounts due under (i), (ii) and (iii) of Section 2.1(a)). In the
event that the Payment Date occurs within the number of days before the end of
the taxable year specified in the Release during which Executive may consider
the Release before signing it or may revoke the Release after signing it, then,
notwithstanding if Executive signs and does not revoke the Release before the
end of such taxable year, the amounts payable to Executive under Sections
2.1(b)-(e) will be paid on the later to occur of (i) the first day of the first
taxable year following the year in which the Payment Date occurs or (ii) the
date on which Executive has signed the Release and any revocation period with
respect to the Release has expired, but in any event no later than the 60th day
after the Payment Date.

(d) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, provided that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect.

4.2 Travel Privileges to Specified Employees. If Executive is a specified
employee (within the meaning of Section 409A(a)(2)(B) of the Internal Revenue
Code and the regulations thereunder) on the date his employment with the Company
terminates, Executive will not be entitled to the travel privileges described in
Section 2.1(g) of the Agreement until six (6) months following his termination
of employment with the Company.

4.3 Tax Withholding. All payments under this Agreement shall be subject to
applicable withholding for federal, state, and local taxes.

ARTICLE 5

GENERAL PROVISIONS

5.1 Employment Status. Nothing in this Agreement or another prior arrangement
alters the at-will nature of Executive’s employment. Either the Company or
Executive can terminate the employment relationship at any time, with or without
cause and with or without advance notice. This at-will employment relationship
can only be modified in a writing signed by Executive and a duly authorized
Company representative.

5.2 Notices. Any notices provided hereunder must be in writing, and such notices
or any other written communication shall be deemed effective upon the earlier of
personal delivery (including personal delivery by facsimile) or the third
(3rd) day after mailing by first class mail, to the Company at its primary
office location and to Executive at Executive’s address as listed in the
Company’s payroll records. Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at the address as listed in the Company’s payroll records.

 

10



--------------------------------------------------------------------------------

5.3 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

5.4 Waiver. If any party should waive any breach of any provisions of this
Agreement, the party shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

5.5 Complete Agreement. This Agreement, including Exhibit A, Exhibit B and
Exhibit C, constitutes the entire agreement between Executive and the Company
and is the complete, final, and exclusive embodiment of their agreement with
regard to this subject matter, and it supersedes any other agreements or
promises made to Executive by the Company, whether oral, written or implied,
regarding payments and benefits to Executive in the event of employment
termination. The Agreement is entered into without reliance on any promise or
representation other than those expressly contained herein.

5.6 Term. Unless terminated pursuant to Section 5.7, this Agreement shall remain
in effect for a two-year period ending on the second anniversary date of the
Effective Date. Notwithstanding the foregoing, this Section 5.6 may not be
amended, modified or terminated without Executive’s prior written consent
(unless required by applicable law) (i) during the 180 days prior to the
Effective Date or (ii) at any time following the Effective Date and any such
amendment or modification shall be null and void.

5.7 Amendment or Termination. This Agreement may be changed or terminated only
upon the mutual written consent of the Company and Executive.

5.8 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

5.9 Headings. The headings of the Articles and Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

5.10 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and any surviving
entity resulting from a Change in Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company, and their respective successors, assigns,
heirs, executors and administrators, without regard to whether or not such
person expressly assumes any rights or duties hereunder; provided, however, that
Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.

 

11



--------------------------------------------------------------------------------

5.11 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of New
York, without regard to such state’s conflict of laws rules.

5.12 Non-Publication. Executive agrees not to disclose the terms of this
Agreement except to the extent that disclosure is mandated by applicable law or
legal process or disclosure is made to Executive’s advisors and agents (e.g.,
attorneys, accountants), immediate family members or to inform any future
employer of the terms of this Agreement.

5.13 Construction of Agreement. In the event of a conflict between the text of
the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date written above.

 

AMR CORPORATION     AMERICAN AIRLINES, INC. By:         By:       Name:      
Name:   Title:       Title: [EXECUTIVE]             [Name]      

 

Exhibit A:    Release (Individual Termination – Age 40 or Older) Exhibit B:   
Release (Individual and Group Termination – Under Age 40) Exhibit C:    Release
(Group Termination – Age 40 or Older)

 

12



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

(INDIVIDUAL TERMINATION — AGE 40 OR OLDER)

In consideration of the benefits I will receive under the Executive Severance
Benefits Agreement (the “Agreement”) dated             , 20    , to which I
would not otherwise be entitled, I hereby agree as follows:

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents, subsidiaries and affiliates, and
their officers, directors, agents, servants, employees, shareholders,
successors, assigns and affiliates, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification I may have as a result of
any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the date I execute this Release, including, but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with my employment with the Company or the
termination of that employment, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other equity or ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of equity or compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the Arizona Civil Rights Act, as amended; tort law; contract law;
wrongful discharge; discrimination; fraud; defamation; emotional distress; and
breach of the implied covenant of good faith and fair dealing.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA and that the consideration given under the
Agreement for the waiver and release in the preceding paragraph hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following my execution of this
Release to revoke the Release; and (E) this Release shall not be effective until
the date upon which the revocation period has expired, which shall be the eighth
(8th) day after I execute this Release.

 

[EXECUTIVE]  

Date:                                                                  
                           

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

(INDIVIDUAL AND GROUP TERMINATION — UNDER AGE 40)

In consideration of the benefits I will receive under the Executive Severance
Benefits Agreement (the “Agreement”) dated             . 20    , to which I
would not otherwise be entitled, I hereby agree as follows:

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents, subsidiaries and affiliates, and
their officers, directors, agents, servants, employees, shareholders,
successors, assigns and affiliates, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification I may have as a result of
any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the date I execute this Release, including, but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with my employment with the Company or the
termination of that employment, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other equity or ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of equity or compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Employee
Retirement Income Security Act of 1974, as amended; the federal Americans with
Disabilities Act of 1990; the Arizona Civil Rights Act, as amended; tort law;
contract law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing.

 

[EXECUTIVE]  

Date:                                                                  
                           

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

RELEASE

(GROUP TERMINATION — AGE 40 OR OLDER)

In consideration of the benefits I will receive under the Executive Severance
Benefits Agreement (the “Agreement”) dated             , 20    , to which I
would not otherwise be entitled, I hereby agree as follows:

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents, subsidiaries and affiliates, and
their officers, directors, agents, servants, employees, shareholders,
successors, assigns and affiliates, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification I may have as a result of
any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the date I execute this Release, including, but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with my employment with the Company or the
termination of that employment, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other equity or ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of equity or compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the Arizona Civil Rights Act, as amended; tort law; contract law;
wrongful discharge; discrimination; fraud; defamation; emotional distress; and
breach of the implied covenant of good faith and fair dealing.

 

C-1



--------------------------------------------------------------------------------

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA and that the consideration given under the
Agreement for the waiver and release in the preceding paragraph hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have forty-five
(45) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following my execution of this
Release to revoke the Release; (E) this Release shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth day
(8th) after I execute this Release; and (F) I have received with this Release an
attachment that contains certain demographic information required by ADEA.

 

[EXECUTIVE]  

Date:                                                                  
                           

[ADEA ATTACHMENT EXHIBIT C]

 

C-2